                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 UNITED STATES OF AMERICA
                                                      )
                                                      )
        V.                                            )
                                                             l:18-cr-410(LMB)
                                                      )
 SEITU SULAYMAN KOKAYI,

               Defendant.


                                             ORDER


       For the reasons stated in open court, it is hereby

       ORDERED that the government's Motion for Extension of Time to File FISA Response

and Modification of Trial Schedule [Dkt. No.46] be and is GRANTED,and it is further

       ORDERED that defendant's Objection to Government's Proposed Evidence with Regard

to the Motion to Suppress [Dkt. No. 53] be and is OVERRULED,and it is further

       ORDERED that the trial date is RESCHEDULED from Tuesday, February 5, 2019 at

10:00 a.m. to Monday, April 8,2019 at 10:00 a.m.

       The Clerk is directed to reschedule the trial and to forward copies ofthis Order to counsel

ofrecord.
                       44-
       Entered this ^ day of January, 2019.
Alexandria, Virginia


                                                                    fsf
                                                      Leonie M.Brinkema
                                                      United States District Judge
